                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


PAUL DONNELLY,

      Plaintiff,                           Case No. 18-CV-10746

v.                                         HON. GEORGE CARAM STEEH

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
_______________________/

      ORDER ACCEPTING MAGISTRATE JUDGE’S REPORT AND
       RECOMMENDATION (Doc. 14), OVERRULING PLAINTIFF’S
       OBJECTION (Doc. 15), GRANTING DEFENDANT’S MOTION
         FOR SUMMARY JUDGMENT (Doc. 12), and DENYING
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Doc. 11)

      On January 29, 2019, Magistrate Judge David R. Grand issued a

report and recommendation in this action for social security disability

insurance benefits. Magistrate Judge Grand recommends that the court

deny Plaintiff’s motion for summary judgment, grant the Commissioner’s

motion for summary judgment, and affirm the Commissioner’s decision.

Plaintiff timely filed an objection to the report and recommendation. For the

reasons set forth below, Plaintiff’s objection shall be overruled and the

court will accept the Magistrate Judge’s recommendations.



                                     -1-
                               I. Standard of Law

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      When reviewing a case under the Social Security Act, the district

court may affirm, modify, or reverse the Commissioner’s decision, with or

without remand. See 42 U.S.C. ' 405(g). Findings of fact by the

Commissioner are conclusive if supported by substantial evidence. Id.

The court “must affirm the Commissioner’s decision if it ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’”

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (citation

omitted). “The substantial-evidence standard is met if a ‘reasonable mind

might accept the relevant evidence as adequate to support a conclusion.’”

Blakley v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citation

omitted). “When deciding under 42 U.S.C. § 405(g) whether substantial

evidence supports the ALJ’s decision, we do not try the case de novo,




                                    -2-
resolve conflicts in evidence, or decide questions of credibility.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

                                  II. Analysis

      Plaintiff previously worked as a Coca Cola delivery driver. He injured

his knee while working in 2012 and underwent three knee replacement

surgeries. His last major surgery was in August, 2015. Plaintiff alleges a

disability because of his knee condition.

      The Administrative Law Judge (“ALJ”) denied Plaintiff’s claim for

disability benefits, finding that he retained the residual functional capacity

(“RFC”) to perform light work and the vocational expert testified that given

his RFC, Plaintiff could work as a cashier, administrative support clerk, or

sorter. (Tr. 61). The Magistrate Judge recommends that the court affirm

the ALJ’s decision.

      Plaintiff makes one objection to the report and recommendation.

Plaintiff argues that the ALJ erred by substituting her judgment for that of

the medical doctors. Plaintiff is correct that the ALJ discounted or gave

partial weight to all of the doctor’s opinions because some were prior to the

onset date, were temporary, or based upon limited knowledge of the

record. For example, the ALJ discounted the opinions of Dr. Srivastava,

Dr. Shaw, and Dr. Peck because their opinions preceded Plaintiff’s onset

                                      -3-
date, were temporary in nature as they were in the immediate post-injury

and post-operative periods, and did not consider more recent evidence of

Plaintiff’s healing and regained strength and function of the knee. (Tr. 33).

Similarly, the ALJ gave limited weight to the opinions of Drs. Perdue,

Wahlquist, Urgqhart, and Blaha because they discussed temporary

restrictions following Plaintiff’s December 11, 2014 surgery and August 17,

2015 surgical intervention, and “later medical evidence and level of

[Plaintiff’s] activities does not suggest he remained as limited as these

medical providers indicated.” Id. Also, the ALJ considered and gave partial

weight to the opinion of the State agency medical consultant, Alyce

Metoyer, D.O., but found that Plaintiff was slightly more limited in his ability

to stand or walk than she indicated. Id.

      The Magistrate Judge properly found that the ALJ’S RFC

determination was supported by substantial evidence. The Magistrate

Judge correctly observed that the ALJ is not required to base her RFC

findings entirely on a physician’s opinion. See Mokbel-Aljahmi v. Comm'r of

Soc. Sec., 732 F. App’x 395, 401 (6th Cir. 2018) (“We have previously

rejected the argument that a residual functional capacity determination

cannot be supported by substantial evidence unless a physician offers an

opinion consistent with that of the ALJ.”); Webb v. Comm’r of Soc. Sec.,

                                      -4-
368 F.3d 629, 633 (6th Cir. 2004) (“[T]he ALJ is charged with the

responsibility of evaluating the medical evidence and the claimant’s

testimony to form an ‘assessment of [his] residual functional capacity.’”);

Here, the ALJ carefully considered the underlying medical record, including

x-rays which showed a “well-placed and fixed” right total knee arthroplasty,

no signs of hardware failure, and that “the joint remained stable clinically

and on x-ray” (Tr. 32), radiographs showing no change in alignment or

evidence of hardware complications, id., Plaintiff’s reported symptoms to

his doctors (Tr. 30-33), and Plaintiff’s reported symptoms during the

administrative hearing (Tr. 34), and determined that Plaintiff’s RFC was

light work with additional limitations. (Tr. 29).

      Her conclusions were supported by substantial evidence based on

the evidence mentioned above, as well as on the reported observations of

Ms. Bennett, a physician’s assistant with the University of Michigan Health

System, in November, 2015 that Plaintiff had “great motion and walks well,”

(Tr. 32, 690), and the reported observation of Dr. Henning, a physician with

the University of Michigan Health System, in May, 2016 that Plaintiffs’ legs

had normal (5/5) strength, equal range of motion, and no pain with full

extension and flexion. (Tr. 33, 1010). At the time of the hearing, Plaintiff

was not taking any pain medication stronger than Ibuprofin, ambulated

                                      -5-
without a cane or assistive device, and testified that his daily activities

included living alone, doing household chores, driving a car, shopping,

some exercising, washing his car, and driving his mother around. (Tr. 34).

      Plaintiff argues the ALJ described Plaintiff’s RFC without any

reference to the medical evidence. But the record speaks to the contrary.

For example, Plaintiff maintains there was no basis to the ALJ’s conclusion

that he could only stand for four hours. But Dr. Metoyer opined that Plaintiff

could stand for six hours (Tr. 97), and the ALJ found more recent evidence

in the record supported a modest modification of that opinion. (Tr. 33).

Also, the Plaintiff argues there was no basis for the ALJ’s description in the

RFC that Plaintiff can crawl, crouch, or kneel occasionally, but this

determination is supported by Dr. Metoyer’s opinion formed after a physical

examination. (Tr. 97).

      Moreover, for the reasons well stated in Magistrate Judge Grand’s

report and recommendation, Choate v. Comm’r of Soc. Sec., No. 17-

10096, 2018 WL 1354471, at *11 (E.D. Mich. Feb. 24, 2018), report and

recommendation adopted, No. 17-10096, 2018 WL 1326293 (E.D. Mich.

Mar. 15, 2018), and Wyatt v. Comm’r of Soc. Sec., No. 12-11406, 2013 WL

4483074, at *16-17 (E.D. Mich. Aug. 19, 2013), do not support Plaintiff’s




                                      -6-
argument that the ALJ’s description of the RFC is not based on sufficient

medical evidence.

     The ALJ considered the medical evidence and Plaintiff’s testimony in

formulating Plaintiff’s RFC, which the Magistrate Judge found was

supported by substantial evidence. Plaintiff has not demonstrated that the

Magistrate Judge erred.

                                   III. Conclusion

     Accordingly, IT IS ORDERED that Magistrate Judge Grand’s report

and recommendation (Doc. 14) is ACCEPTED, Plaintiff’s objection (Doc.

15) is OVERRULED, and the final decision of the Commissioner is

AFFIRMED.

     IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Doc. 11) is DENIED and Defendant’s motion for summary

judgment (Doc. 12) is GRANTED.

Dated: March 13, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE
                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                     March 13, 2019, by electronic and/or ordinary mail.

                                    s/Marcia Beauchemin
                                        Deputy Clerk



                                          -7-
